Citation Nr: 1329150	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and K.H.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a bilateral shoulder condition.  

In November 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

In March 2012, the Board remanded this matter for additional development.  Thereafter, the Board issued another remand in May 2013, after determining that there had not been full or even substantial compliance with the Board's March 2012 remand directives concerning the provision of a VA medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  In May 2013, the Board remanded this matter in order to retrieve any temporary claims file in existence from the RO; provide the Veteran with a comprehensive list of treatment records that have been obtained, and ask that he identify any outstanding such records and undertake any records development indicated; and arrange for a VA medical opinion to be provided regarding the Veteran's bilateral shoulder disorder.  After reviewing the record, the Board finds that although the temporary file was obtained and the Veteran was requested to provide any additional information regarding treatment, the VA medical opinion provided in June 2013 did not substantially comply with the Board's prior remand directives.  Stegall v. West, supra.

Please note this appeal has been advanced on the Board's docket. 38 U.S.C.A. § 7107(a)(2)  (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The Board notes that additional private medical evidence was received at the RO in February 2013.  This evidence was received at the Board in July 2013.  This private medical evidence does not pertain to the only remaining issue on appeal - the claim for service connection for a bilateral shoulder condition, but is brought to the attention of the agency or original jurisdiction for any action deemed appropriate. 

The Board also notes that a review of the Veteran's Virtual VA efolder reveals that the RO issued a rating decision in May 2013 (just days after the Board's May 2013 remand) which, in pertinent part, found that (1) new and material evidence had been submitted to reopen the claim for service connection for bursitis (of the right shoulder), but then denied the claim on the merits; and (2) new and material evidence had not been submitted to reopen the claim for service connection for a left shoulder condition (previously rated as a bilateral shoulder condition).  It is unclear as to why the RO took these issues under its jurisdiction as a VA Form 8 of record shows that the claim for service connection for a bilateral shoulder condition had been certified to the Board as of March 7, 2013.  Thus, the Board herein clarifies that the issue before the Board remains entitlement to service connection for a bilateral shoulder condition.  

Although further delay is regrettable, the claim for service connection for a bilateral shoulder disorder must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

The Veteran essentially contends that he has a bilateral shoulder disorder that is related to his active service, to include related to two motor vehicle accidents he was involved in during service.  During the course of this appeal, the question has arisen as to whether his shoulder disorder(s) may be related to a service-connected disability, whether on a direct or aggravation basis, and to include the recently service-connected cervical spine degenerative joint disease, and peripheral neuropathy of the right and left upper extremities.

This matter has been before the Board twice, and each time was remanded in order to obtain medical opinions as to the probable etiology of the Veteran's bilateral shoulder disorder.  Most recently, in May 2013, the Board remanded this matter and requested that another VA medical opinion be obtained regarding the Veteran's bilateral shoulder disorder.  Arrangements for a physical examination were only to be made if deemed necessary by the VA examiner.  In June 2013, a VA medical opinion was issued in response to the Board's remand directives.  

After reviewing this opinion carefully, the Board finds the most recent VA opinion in June 2013 to be inadequate for several reasons set out below.  

The first problem with the June 2013 opinion is that although the VA physician addressed the four specific questions (as to whether it was at least as likely as not that each diagnosed right shoulder, left shoulder, or bilateral shoulder disorder: (a) was incurred during or is related to the Veteran's service to include as a result of one or both MVAs, the documented right shoulder muscular strain, the documented right shoulder bursitis, duties that repeatedly required working above head level, or otherwise (b) if arthritis was manifested (diagnosis is not required) within his first post-service year (August 1975 to August 1976), (c) was caused by his service-connected cervical spine degenerative joint disease (DJD), or (d) has been aggravated (permanently worsened beyond the natural progression) by one or more of his service-connected disabilities), the VA physician's response to each was to merely indicate that there was "no medical evidence" of each, without providing any supporting rationale or explanation.  

Second, the VA physician issued a blanket "final opinion" that the Veteran's "shoulder problems" did not get diagnosed until 1997, which was noted to be 22 years after the Veteran's leaving service.  The VA physician further indicated that these [shoulder problems] happened after a work-related injury in 1997.  The Board notes, however, that the record reflects that in 1997 the Veteran injured his right shoulder at work and there is no indication of any left shoulder injury or involvement at that time.  The VA physician seems to acknowledge as much in the rationale noting that the Veteran was "diagnosed with rotator cuff problems and degenerative arthritis of [his] shoulder" and that this "accident happened while you were cutting flooring and got a kickback from a circular saw".  However, the VA physician did not provide a rationale regarding the left shoulder, or an explanation for this discrepancy. 

Third, with regard to the Veteran's statements as to his shoulder symptoms since service, the VA physician in June 2013 addressed this by noting that the Veteran had two visits for a right shoulder problem while in service, but found that "[t]here is no evidence that you had either chronicity or continuation of those symptoms while in-service or after leaving service until 1997 when he had a work-related injury".  In that regard, the Board notes that there is in fact lay evidence of continuation of symptoms.  The Board points out that the Veteran is competent to report the shoulder symptoms he has experienced.  Further, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competency is distinguished from weight and credibility, which are factual determinations to be made by the Board, that go to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In light of these problems and relevant case law, the Board finds that a supplementary medical opinion must be obtained.  In that regard, the United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Steel v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As noted in the prior remand, additional physical examination is only needed if the VA examiner finds it necessary.  

Finally, the Board notes that for clarification purposes, on the VA examination in June 2012, the diagnoses included right shoulder strain and left shoulder strain, and it was noted that diagnostic testing showed left shoulder arthritis.  On the VA examination in March 2013, the diagnoses included osteoarthritis of the right AC joint with degenerative joint disease and left shoulder strain.  In June 2013, the VA examiner did not specify the diagnoses for the right and left shoulders, but rather referred to the condition as "shoulder problems".  On remand, the VA physician should be advised as to the established right and left diagnoses of record in issuing any opinion, and should clarify, to the extent necessary/applicable, whether the opinions/rationale pertains to the right shoulder, left shoulder, or both shoulders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Copies of updated pertinent treatment records should be obtained and added to the claims folder.

2.  Forward the claims folder to the VA examiner who conducted the March 2013 VA examination for a supplemental opinion.  Request that the examiner review the claims folder again, and note in the supplemental opinion, that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder to another appropriate examiner in order to render the requested medical opinions noted below.  If deemed necessary by the opiner, arrangements shall be made for another VA medical examination so that the Veteran can be interviewed in person and/or physically assessed again.  If interview alone is deemed necessary, such may occur via telephone.   

Request that the VA examiner provide opinions, with supporting rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed right shoulder, left shoulder, or bilateral shoulder disorder(s): 
(a)  was incurred during or is related to the Veteran's service to include as a result of one or both MVAs, the documented right shoulder muscular strain, the documented right shoulder bursitis, duties that repeatedly required working above head level, or otherwise,
(b)  if arthritis, was manifested (diagnosis is not required) within his first post-service year (August 1975 to August 1976), 
(c)  was caused by his service-connected cervical spine DJD, or 
(d)  has been aggravated (permanently worsened beyond the natural progression) by one or more of his service-connected disabilities.  These include cervical spine DJD, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, fracture of the pelvis and sacrum with lumbar arthritis, right ankle sprain with osteoarthritis, right elbow epicondylitis with osteoarthritis, right hip arthritis, left hip arthritis, hearing loss, tinnitus, hemorrhoids, and appendectomy scar. 
If aggravation is found, a further opinion is needed as to: (a) the level of disability prior to the aggravation and (b) the current level of disability. This is necessary so that the amount of disability attributable solely to the aggravation may be determined.  

For any opinion provided, a clear and complete rationale (explanation) shall be provided.  This shall include discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence.  Service treatment records, post-service VA and private treatment records, the previous VA medical examinations and opinions, and the Veteran's statements and testimony therefore specifically must be discussed.  The examiner is advised that the Veteran is competent to report as to the shoulder symptoms he has experienced since service.  

Finally, if any opinion cannot be provided without resort to mere speculation, a complete and clear rationale for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the opinion is because more information is needed, because the limits of current medical knowledge have been exhausted, or because of some other reason.

3.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

Department of Veterans Affairs


